Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
Status of Claims
Claims 1-2, 4-9, and 12-17 are pending.
Claims 12-17 are allowable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 has been considered by the examiner.
Claim Objections
In view of the amendments to the claims, the previous objections to claims 12-17 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the one polarized light is…circularly polarized light” is indefinite. Claim 1, from which claim 2 depends, has been amended such that the optical isolation device comprises a polarization conversion element and an absorbing linear polarizer. Claim 1 also requires that unpolarized light is incident on the reflective polariscope of the polarization conversion element. It then follows that the absorbing linear polarizer must be on the output end of the polarization conversion element, otherwise the light incident on the reflective polariscope would be polarized. It is unclear how light that has passed through an absorbing linear polarizer can result in circularly polarized light without the addition of another optical element, such as a retarder.
As such, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a 
Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 20 October 2021, with respect to the rejections of claims 1 and 8 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of U.S. Patent number 4,702,603 to Augustyn.
Allowable Subject Matter
Claims 12-17 are allowable.
The previous claim objections to claims 12-17 have been corrected.
See the office action mailed on 7/22/2021 for the statement of reasons for the indication of allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Augustyn (US 4,702,603) (hereafter Augustyn).
Regarding claim 1, Augustyn discloses an optical device comprising a polarizer (see at least Fig. 4, where 7 is a polarizer. Figure 4 is reproduced below.) and a polarization conversion element for converting unpolarized incident light into one polarized light exiting the polarization conversion element (see at least Figs. 2 and 4, where the combination of the interferometer and the beam splitter 6 act as a polarization conversion element), wherein the polarizer is an absorbing linear polarizer (see at least Col. 4, lines 35-68, where polarizers 7 are absorbing linear polarizers), wherein the polarization conversion element comprises a retroreflector and a reflective polariscope (see at least Figs. 2 and 4, where 1 is a retroreflector and the PBS (polarizing beam splitter) is a reflective polariscope), wherein the unpolarized incident light comprises a vertical mode pair of a first polarized light and a second polarized light (see at least Fig. 2, where the incident beam is unpolarized light that comprises both S and P polarizations), wherein the first polarized light is transmitted through the reflective 

    PNG
    media_image1.png
    501
    464
    media_image1.png
    Greyscale
The limitation, an optical isolation device comprising at least one optical isolation element, in the preamble is considered an intended use of the optical device and is therefore given limited patentable weight.

Regarding claim 2, Augustyn discloses all of the limitations of claim 1.
Augustyn also discloses that the one polarized light is linearly polarized light (see at least Figs. 2 and 4 and Col. 4, line 38, where polarizers 7 are linear polarizers, thus the output from the polarizers 7 is linearly polarized light).

Regarding claim 4, Augustyn discloses all of the limitations of claim 1.
Augustyn also discloses that the reflective polariscope is a polarizing beam splitter (see at least Fig. 2, where PBS is a polarizing beam splitter).

Regarding claims 5 and 6, Augustyn discloses all of the limitations of claim 4.
Augustyn also discloses that the polarization conversion element further comprises a retarder located in a light path of the second polarized light reflected to the retroreflector by the reflective polariscope, and wherein the retarder is disposed such that the unpolarized light comprising the vertical pair is incident on the reflective polariscope without passing through the retarder, wherein the retarder is a λ/4 plate (see at least Fig. 4 and Col. 4, line 36, where 5 is a λ/4 plate that is located in a light path of the second polarized light reflected to the retroreflector by the reflective polariscope since the retarder is placed at the output of the interferometer that includes light that was both reflected and transmitted by the PBS).

Regarding claim 8, Augustyn discloses an optical device comprising a polarizer (see at least Fig. 4, where 7 is a polarizer) and a polarization conversion element for converting unpolarized incident light into one polarized light exiting the polarization conversion element (see at least Figs. 2 and 4, where the combination of the interferometer and the beam splitter 6 act as a polarization conversion element), wherein the polarizer is an absorbing linear polarizer (see at least Col. 4, lines 35-68, where polarizers 7 are absorbing linear polarizers), wherein the polarization conversion element and the polarizer are sequentially disposed (see at least Fig. 4, where the polarizer 7 comes after the interferometer and beam splitter 6), wherein the polarization conversion element comprises a retroreflector and a reflective polariscope(see at least Figs. 2 and 4, where 1 is a retroreflector and the PBS (polarizing beam splitter) is a reflective polariscope), wherein the unpolarized incident light comprises a vertical mode pair of 
The limitation, an optical isolation device comprising at least one optical isolation element, in the preamble is considered an intended use of the optical device and is therefore given limited patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Augustyn (US 4,702,603) (hereafter Augustyn) as applied to claims 1 and 8 above, and further in view of Galabova et al. (US 6,630,974) of record (hereafter Galabova).
Regarding claim 7, Augustyn discloses all of the limitations of claim 1.
Augustyn does not specifically disclose that the reflective polariscope is a cholesteric liquid crystal film.
However, Galabova teaches a polarizing beam splitter that comprises a cholesteric liquid crystal film (see at least the title, Fig. 11, and Col. 10, lines 45-48, where 50 and 51 are CLC-based broadband polarizers, CLC is cholesteric liquid crystal).


Regarding claim 9, Augustyn discloses all of the limitations of claim 8.
Augustyn also discloses that the retarder is a λ/4 plate (see at least Fig. 4 and Col. 4, line 36, where 5 is a λ/4 plate).
Augustyn does not specifically discloses that the reflective polariscope is a cholesteric liquid crystal film.
However, Galabova teaches a polarizing beam splitter that comprises a cholesteric liquid crystal film (see at least the title, Fig. 11, and Col. 10, lines 45-48, where 50 and 51 are CLC-based broadband polarizers, CLC is cholesteric liquid crystal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Augustyn to include the teachings of Galabova so that the reflective polariscope is a cholesteric liquid crystal film for the purpose of substituting one known polarizing beam splitter for another in order to obtain predictable results such as achieving a broadband polarizer (see Col. 10, lines 45-48 of Galabova).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872    
  
/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872